DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on February 14, 2022.
Claims 5 and 12 have been cancelled.
Claims 1-4, 6-11 and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The method of forming a life raft as claimed is not shown or suggested in the prior art because of the use of a method comprised of the step of aligning a canopy support tube orifice with a border tube orifice, where said canopy support tube is configured to extend in an upward direction from an outer portion of said border tube, and where said border tube orifice is formed approximately 90 degrees about a circumference of said border tube from an uppermost point of said border tube.  The prior art also does not show or suggest the use of a life raft that includes a canopy support tube with a first orifice that is formed in an outer circumferential surface of said canopy support tube and is aligned with a second orifice that is formed in an outer portion of said border tube, where a diameter of said first orifice is less than a diameter of said second orifice.
The prior art as disclosed by Pizzo (US 4,127,909) shows the use of an inflatable raft and method that includes an arch or canopy support tube and a buoyancy or border 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 14, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617